JOHN M. AUGUSTINE and ELIZABETH AUGUSTINE, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentAugustine v. CommissionerDocket No. 2876-73.United States Tax CourtT.C. Memo 1974-122; 1974 Tax Ct. Memo LEXIS 195; 33 T.C.M. (CCH) 580; T.C.M. (RIA) 74122; May 13, 1974, Filed.  *195  John M. Augustine and Elizabeth Augustine, pro se.  Brian J. Seery, for the respondent.  FORRESTERMEMORANDUM OPINION FORRESTER, Judge: Respondent determined a deficiency in petitioner's Federal income tax for the taxable year 1971 in the amount of $4,043.  Such deficiency was based on respondent's disallowance of a deduction which petitioners had taken on their income tax return because of their opposition to the war in Viet Nam.  Respondent has filed a motion for judgment on the pleadings on the ground that petitioners failed to state a cause of action in their petition.  In their petition filed herein, petitioners raise two arguments to support their disallowed deduction.  The first alleges that the United States Government has been engaged in criminal activity in its prosecution of the war in Indochina, and that their payment of taxes which finance such activities would make them accomplices to these crimes.  The second alleges that their religious convictions and constitutional right to such convictions would be violated if they paid taxes which support the activity of the United States in Indochina.  It is clear that neither argument states a claim upon which*196  relief can be granted by this Court.  Allegations of taxpayers as to the illegality of the activities of the United States establish no basis for refusing to comply with our tax laws.  ; .Objections by taxpayers on religious grounds to the conduct of the Federal government provide no basis upon which taxpayers can claim a constitutional right not to pay part of their income tax.   (C.A. 9, 1969), certiorari denied ; ; . Accordingly, respondent's motion for judgment on the pleadings will be granted, and Decision will be entered for the respondent.